The writ of error brings for review judgment awarding peremptory writ of mandamus requiring respondents to levy a tax to produce funds sufficient to pay *Page 145 
relators judgment and to include in the tax levy levy and assessments against all property subject to taxation at the time the indebtedness accrued. The judgment was recovered and entered on January 14, 1935, and was based on an indebtedness due the plaintiff for balance of purchase price of a road grader bought by and delivered to defendant during the year 1930.
The sole question involved is whether or not the levy can be made against homesteads for the purpose of paying this judgment, regardless of the provisions of Section 7, Article X, of the Constitution of Florida.
This case is ruled by our opinion and judgment in the case of Board of Public Instruction for County of Bay, etc., et al., v. State of Florida ex rel. W.J. Barefoot and Julia Lee Cooey, filed at this term of Court, ______ Fla. ______, 199 So. 760, and, on authority of that opinion and judgment, the judgment here involved is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN THOMAS and ADAMS, J. J., concur.